     Case 21-31087 Document 29 Filed in TXSB on 04/13/21 Page 1 of 8




         IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE SOUTHERN DISTRICT OF TEXAS
                    HOUSTON DIVISION

IN RE:                   §             CASE NO. 21-31087
                         §
MAGELLAN E & P HOLDINGS, §
INC.,                    §
                         §
      Debtor.            §             CHAPTER 7

TRUSTEE’S MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING
THE REJECTION, EFFECTIVE AS OF MARCH 30, 2021, OF ANY LEASE
      WITH REGUS AND (II) GRANTING RELATED RELIEF


    THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY
    AFFECT YOU. IF YOU OPPOSE THE MOTION, YOU
    SHOULD IMMEDIATELY CONTACT THE MOVING PARTY
    TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
    PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE
    AND SEND A COPY TO THE MOVING PARTY. YOU MUST
    FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF
    THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE
    MUST STATE WHY THE MOTION SHOULD NOT BE
    GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE,
    THE RELIEF MAY BE GRANTED WITHOUT FURTHER
    NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
    HAVE NOT REACHED AN AGREEMENT, YOU MUST
    ATTEND THE HEARING. UNLESS THE PARTIES AGREE
    OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT
    THE HEARING AND MAY DECIDE THE MOTION AT THE
    HEARING.

    PARTIES RECEIVING THIS MOTION SHOULD LOCATE
    THEIR NAMES AND THEIR LEASES ON EXHIBIT 1 TO THE
    ORDER TO DETERMINE IF THIS MOTION AFFECTS
    THEIR LEASE OR THEIR RIGHTS THEREUNDER.
       Case 21-31087 Document 29 Filed in TXSB on 04/13/21 Page 2 of 8




      REPRESENTED PARTIES SHOULD ACT THROUGH THEIR
      ATTORNEY.

TO THE HONORABLE JEFFREY P. NORMAN, U.S. BANKRUPTCY
JUDGE:

      Ronald J. Sommers, Chapter 7 Trustee for the Estate of Magellan E & P

Holdings, Inc. (the “Trustee”) respectfully states the following in support of this

motion:

                                   Relief Requested

      1.     Trustee seeks entry of an order, substantially in the form attached hereto

(the “Order”): (a) authorizing the Trustee to reject any lease with Regus Management

Group, LLC (“Regus”) identified on Exhibit 1 to the Order, effective as of March 30,

2021, and (b) granting related relief. In support of this motion, the Trustee submits the

Declaration of Ron Sommers, Trustee attached hereto as Exhibit A.

                                   Jurisdiction and Venue

      2.     The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter

is a core proceeding within the meaning of 28 U.S.C. § 157(b). The Debtors confirm

their consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), to the entry of a final order by the Court in connection with this

motion to the extent that it is later determined that the Court, absent consent of the

parties, cannot enter final orders or judgments in connection herewith consistent with

Article III of the United States Constitution.
                                            2
        Case 21-31087 Document 29 Filed in TXSB on 04/13/21 Page 3 of 8




       3.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.     The bases for the relief requested herein are section 365 of the Bankruptcy

Code, Bankruptcy Rules 6006 and 9014, and rule 9013-1 of the Bankruptcy Local Rules

for the Southern District of Texas (the “Bankruptcy Local Rules”).

                                 Potential Regus Lease

       5.     The debtor’s Schedule G lists two unexpired leases with Regus, as

landlord. [Doc. 21 at 1]. Debtor’s counsel has forwarded to the Trustee an email from

Regus to the debtor’s principal, Richard Madubunyi, stating “We are please to inform

you that your office agreement will renew automatically on May 1, 2021 for the term

August 1, 2021 until August 31, 2022.” The Trustee is skeptical that a lease can

automatically renew after bankruptcy has been filed, but he is filing this motion to reject

the leases, if any, with Regus, out of an abundance of caution.

                                    Basis for Relief

       6.     The debtor is in liquidation. The debtor’s only well has been plugged and

abandoned and the lease on which that well was drilled is expired. The debtor’s estate

has no need of any office space. The leases are unnecessary and burdensome to the

estate and should be rejected.

       7.     Section 365(a) of the Bankruptcy Code provides that a debtor in

possession “subject to the court’s approval, may …reject any executory contract or

unexpired lease of the debtor.” 11 U.S.C. §365(a). “This provision allows a trustee to

relieve the bankruptcy estate of burdensome agreements which have not been
                                            3
        Case 21-31087 Document 29 Filed in TXSB on 04/13/21 Page 4 of 8




completely performed.” Stewart Title Guar. Co. v. Old Republic Nat’l Title Ins. Co., 83 F.3d

735, 741 (5th Cir. 1996) (citing In re Murexco Petroleum, Inc., 15 F.3d 60, 62 (5th Cir.

1994)); see also In re Orion Pictures Corp., 4 F.3d 1095, 1098 (2d Cir. 1993) (noting that the

purpose of rejection of executory contracts is to permit the debtor-in-possession to

renounce title to and abandon burdensome property).

       8.     A debtor’s rejection of an executory contract or unexpired lease is

ordinarily governed by the “business judgment” standard. See Richmond Leasing Co. v.

Capital Bank, N.A., 762 F.2d 1303, 1309 (5th Cir. 1985) (“It is well established that ‘the

question whether a lease should be rejected… is one of business judgment.’” (quoting

Grp. of Institutional Inv’rs v. Chicago, M., St. P. & P. R. Co., 318 U.S. 523, 550 (1943))); see

also In re Texas Sheet Metals, Inc., 90 B.R. 260, 264 (Bankr. S.D. Tex. 1988) (“The

traditional business judgment standard governs the rejection of ordinary executory

contracts.”). The business judgment standard requires a court to approve a debtor’s

business decision unless that decision is the product of “bad faith, or of whim, or

caprice.” See In re Trans World Airlines, Inc., 261 B.R. 103, 121 (Bankr. D. Del. 2001) citing

Wheeling-Pittsburgh Steel Corp. v. W. Penn Power Co. (In re Wheeling-Pittsburgh Steel Corp.), 72

B.R. 845, 849-50 (Bankr. W.D. Pa. 1987).

       9.     Rejection of an executory contract or an unexpired lease is appropriate

where such rejection would benefit the estate. See In re Pisces Energy, LLC, No. 09-36591-

H5-11, 2009 WL 7227880, at *6 (Bankr. S.D. Tex. Dec. 21, 2009) (“Courts apply the

‘business judgment test,’ which requires a showing that the proposed course of action
                                               4
        Case 21-31087 Document 29 Filed in TXSB on 04/13/21 Page 5 of 8




will be advantageous to the estate and the decision be based on sound business

judgment.”); see also Orion Pictures, 4 F.3d at 1098-99 (stating that section 365 of the

Bankruptcy Code permits a debtor in possession, subject to court approval, to decide

which executory contracts would be beneficial to reject). Upon finding that a debtor

exercised its sound business judgment in determining that rejection of certain contracts

or leases is in the best interests of its creditors and all parties in interest, a court should

approve the rejection under 365(a) of the Bankruptcy Code. See In re Summit Land Co.,

13 B.R. 310, 315 (Bankr. D. Utah 1981) (holding that absent extraordinary

circumstances, court approval of a debtor’s decision to assume or reject an executory

contract “should be granted as a matter of course”).

       10.    Rejection is well within the Trustee’s business judgment and is in the best

interest of the estate. Absent rejection, the Regus leases may impose ongoing

obligations on the debtor’s estate with no corresponding benefit.

       11.    Under sections 105(a) and 365(a) of the Bankruptcy Code, bankruptcy

courts may grant retroactive rejection of an executory contract or unexpired lease based

on a balancing of the equities of the case. See, e.g., In re Cafeteria Operators, L.P., 299 B.R.

384, 394 (Bankr. N.D. Tex. 2003) (granting retroactive relief for contract rejection

where debtors were “receiving no benefit” from the lease and the contract

counterparties “had unequivocal notice of Debtors’ intent to reject prior to the filing of

the Motions”); In re O’Neil Theatres, Inc., 257 B.R. 806, 808 (Bankr. E.D. La. 2000)

(granting retroactive relief based on the circumstances of the case); In re Amber’s Stores,
                                               5
        Case 21-31087 Document 29 Filed in TXSB on 04/13/21 Page 6 of 8




Inc., 193 B.R. 819, 827 (Bankr. N.D. Tex. 1996) (finding that “nothing precludes a

bankruptcy court, based on the equities of the case, from approving” retroactive

rejection); see also In re Joseph C. Spiess Co., 145 B.R. 597, 606 (Bankr. N.D. III 1992) (“[A]

trustee’s rejection of a lease should be retroactive to the date that the trustee takes

affirmative steps to reject said lease.”).

       12.    Any leases with Regus should be rejected as of the bankruptcy petition

date, March 30, 2021, because the Trustee and the debtor’s estate have no use or need

of them.

                  Waiver of Bankruptcy Rules 6004(a) and 6004(h)

       13.    The Trustee requests that the Court order that notice of the relief

requested herein satisfies Bankruptcy Rule 6004(a), if applicable, and that the Trustee

has established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

                                             Notice

       14.    This motion is being served upon (a) the United States Trustee for the

Southern District of Texas, (b) Regus Management Group, LLC, (c) any party that has

requested notice under Bankruptcy Rule 2002, (d) the amended list of creditors [Doc.

25] and mailing matrix (Exhibit B), and (e) all parties required to be noticed under

Bankruptcy Local Rule 9013-1(d).




                                               6
       Case 21-31087 Document 29 Filed in TXSB on 04/13/21 Page 7 of 8




                                        Prayer

      WHEREFORE, PREMISES CONSIDERED, Ronald J. Sommers, Chapter 7

Trustee for the Estate of Magellan E & P Holdings, Inc., requests that the Court enter

the Order, granting the relief requested herein and such other relief as the Court deems

appropriate under the circumstances.

                                               Respectfully submitted,

                                               SPENCE, DESENBERG & LEE, PLLC

                                               By: /s/ Ross Spence
                                               Ross Spence
                                               State Bar No. 18918400
                                               Email: ross@sdllaw.com
                                               Henry W. Knight
                                               State Bar No. 24116628
                                               Email: henry@sdllaw.com
                                               1770 St. James Place, Suite 625
                                               Houston, TX 77056
                                               (713) 275-8474 – Spence Direct Dial
                                               (713) 275-8443 – Knight Direct Dial
                                               (713) 275-8440 – Main Telephone
                                               (713) 201-0878 – Cell
                                               (713) 275-8445 – Fax

                                           ATTORNEYS FOR
                                           RONALD J. SOMMERS, TRUSTEE




                                           7
       Case 21-31087 Document 29 Filed in TXSB on 04/13/21 Page 8 of 8




              BANKRUPTCY RULE 9034 CERTIFICATE OF SERVICE
                    UPON UNITED STATES TRUSTEE

       I hereby certify that, pursuant to Bankruptcy Rule 9034, this instrument was
served upon the United States Trustee via the court’s CM/ECF system and first-class
mail, postage prepaid to 515 Rusk Ave., #3516, Houston, TX 77002, on the 13th day
of April 2021.

                                               __/s/ Ross Spence__________________
                                               Ross Spence

                            CERTIFICATE OF SERVICE

      I certify that on the 13th day of April 2021, a true and correct copy of the
foregoing document, was duly served as follows:

      (i)     Electronically to all persons who have entered an appearance in this case
              by means of the Court’s CM/ECF System; and

      (ii)    Via First Class Mail, properly addressed and postage prepaid, upon all
              parties listed on the attached Amended List of Creditors [Doc. 25] and the
              attached mailing matrix (both of which are in Exhibit B); and

      (iii)   Via First Class Mail:
              Regus Management Group, LLC
              15305 Dallas Pkwy Ste. 1400
              Addison, TX 75001-6773

                                               __/s/ Ross Spence__________________
                                               Ross Spence




                                           8
